DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 10/28/2020. Claims 1-18 are currently pending.

Allowable Subject Matter
3.	Claims 1-18 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Guggenheim et al. (US 2010/0250279) teaches an apparatus for providing management of uncompensated populations may include processing circuitry. The system may receive patient information corresponding to uncompensated patient treatment events associated with a plurality of patients, apply a screening criteria to identify a patient eligible for care management assignment in which the screening criteria includes qualifications based on uncompensated cost and an identity of a condition for which the patient received treatment, and assign the patient to a selected intervention program based at least in part on the qualifications of the patient (See, for example, Guggenheim: abstract; ¶¶ [0004]-[0007]; FIGS. 1-3).
	The next closest prior art is Goetzke et al. (US 2002/0123906) teaches a chronic pain patient risk stratification system. Potential chronic pain patients selection from a population such as an employer or medical care payer database are stratified according to risk using a method or computer software product to improve accuracy in stratifying potential chronic pain patients, decrease the time required to stratify potential chronic pain patient increasing opportunities for early intervention, stratifying selected potential chronic pain patients based upon preference of stakeholders, and many other benefits (See, for example, Goetzke: abstract; ¶¶ [0012]; FIGS. 1-21).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “continuously receiving, at a cloud computing platform by the computing device communicating through a computer network with a plurality of remote computing devices of disparate data sources, data associated with the population of patients from the plurality of disparate data sources using the cloud computing platform, wherein the data includes updates to the patients’ health data from one or more end-user computing devices, wherein disparate data sources are data sources that do not share patient health data with each other, wherein the data comprises at least insurance claims data and patient electronic medical record data, wherein the data from one or more of the plurality of disparate data sources is in a non-standard format, and wherein the data is transformed from the non- standard format to a standard format and compiled by the computing device to generate a longitudinal medical record for each patient; storing, by the computing device, the longitudinal medical record in one or more data stores associated with the cloud computing platform; providing, by the computing device, remote access to the longitudinal medical record by the one or more end-user computing devices, wherein the one or more end-user computing devices include the plurality of remote computer devices of the disparate data sources; for each patient within the population of patients, using, by the computing device, the data including the longitudinal medical record for each patient to determine: (1) the disease burden associated with each patient, (2) the amount of health system utilization by each patient, and (3) the amount of money spent on healthcare services for each patient; determining in the received order, by the computing device, that a first patient within the population of patients exceeds a predetermined threshold value associated with one or more of the disease burden, the amount of health system utilization, or the amount of money spent on healthcare services; subsequent to determining that the first patient exceeds the received predetermined threshold value, categorizing, by the computing device, the first patient into one of the following categories: (1) high-risk senior, (2) high-risk adult, (3) high-risk pediatrics, or (4) high-risk maternity; generating, by the computing device, a first graphical user interface which displays via a display of the one or more end-user computing devices a notification that the first patient is eligible for care management services; communicating, by the computing device, the first graphical user interface through the computer network to the one or more end-user computing devices; identifying in the received data, by the computing device, an update in at least one of a care management status, a care management plan, and a health data that meets a criteria for one or more health intervention, by continuously responsive to identifying an update in the data continuously received from the plurality of disparate data sources, automatically and without human intervention generating, by the computing device, a second graphical user interface which displays an update notification of the identified update including patient-specific data in a customized template corresponding to the identified update; and communicating, by the computing device, the second graphical user interface through the computer network to the one or more end-user computing devices,” as recited in independent claim 1, and similarly in independent claims 10 and 16.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686